Citation Nr: 0107943
Decision Date: 03/16/01	Archive Date: 04/17/01

DOCKET NO. 92-04 038               DATE MAR 16, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to February 1971.

The issue of entitlement to service connection for PTSD has been
before the Board of Veterans' Appeals (Board) on several occasions,
the last time in December 1998. Each time, it was remanded to the
Department of Veterans Affairs (VA) Regional Office (RO) for
further development. It has since been returned to the Board for
further appellate action.

At the outset of this claim, the veteran resided in the
jurisdiction of the VARO in Atlanta, Georgia. However, during the
pendency of the appeal, the veteran moved to the jurisdiction of
the VARO in Montgomery, Alabama.

REMAND

In a statement received in November 1998, the veteran reported that
he was receiving Social Security benefits for stressors associated
with PTSD. In an Income-Net Worth and Employment Statement (VA Form
21-527), received in November 2000, the veteran confirmed that he
was receiving Social Security benefits. His records from the Social
Security Administration have not been requested in association with
his claim of entitlement to service connection for PTSD.

During the pendency of the appeal, there was a significant change
in the law. On November 9, 2000, the President signed into law the
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000). Among other things, that law eliminated the
concept of a well-grounded claim, redefined the obligations of the
VA with respect to the duty to assist, and superceded the decision
of the United States Court of Appeals for Veterans Claims in Morton
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v.
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam

- 2 -

order), which had held that VA cannot assist in the development of
a claim that is not well grounded. The change in the law was
applicable to all claims filed on or after the date of enactment of
the Veterans Claims Assistance Act of 2000, or filed before the
date of enactment and not yet final as of that date. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart (a),
114 Stat. 2096, ____ (2000). See also Karnas v. Derwinski, 1 Vet.
App. 308 (1991).

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, ____ (2000) (to be
codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107). In
addition, because the VA regional office (RO) has not yet
considered whether any additional notification or development
action is required under the Veterans Claims Assistance Act of
2000, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See Bernard
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the foregoing, the Board is of the opinion that
additional development of the record is necessary prior to further
appellate consideration. Accordingly, the case is remanded for the
following actions:

1. The RO should request the veteran to provide the names,
addresses, and approximate dates of treatment or examination, for
all health care providers who may possess additional records
relevant to the issue of entitlement to service connection for
PTSD. After obtaining any necessary authorization, the RO should
request copies of all indicated records not currently on

- 3 -

file directly from the providers. The RO should also request that
the veteran provide any additional relevant medical records he may
possess. Failures to respond or negative replies to any request
must be noted in writing and associated with the claims folder.

2. The RO should contact the Social Security Administration and
request that it provide a copy of its decision awarding the veteran
disability benefits, the records upon which the award was based,
and records pertaining to any subsequent disability determination
for the veteran.

3. When the foregoing actions are completed, and if a stressor is
verified by the RO, the RO should schedule the veteran for a
psychiatric examination to determine the nature, extent, and
etiology of any psychiatric disability found to be present. All
indicated tests and studies should be performed, and any indicated
consultations should be scheduled. The claims folder must be made
available to the examiner so that the relevant medical history may
be reviewed. Should PTSD be found, the examiner should report the
stressors associated with that disability. All opinions must be
supported by clear and complete rationale.

4. When the requested actions have been completed, the RO should
undertake any other indicated development and then readjudicate the
issue of entitlement to service connection for PTSD. If the
benefits sought on appeal are not granted to the

4 - 

veteran's satisfaction, he and his representative must be furnished
a Supplemental Statement of the Case on all issues remaining in
appellate status and afforded an opportunity to respond. In so
doing, the RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. For further
guidance on the processing of this case in light of the changes in
the law, the RO should refer to VBA Fast Letters 00-87 (November
17, 2000), 00-92 (December 13, 2000), and 01-02 (January 9, 2001),
as well as any pertinent formal or informal guidance that is
subsequently provided by VA, including, among other things, final
regulations and General Counsel precedent opinions. Any binding and
pertinent court decisions that are subsequently issued also should
be considered. If the benefit sought on appeal remains denied, the
appellant and the appellant's representative, if any, should be
provided with a supplemental statement of the case (SSOC). The SSOC
must contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response. Thereafter, if

- 5 -

otherwise in order, the case should be returned to the Board for
further appellate action.

By this remand, the Board intimates no opinion as to the final
disposition of the issue. The veteran need take no action until he
is notified. It must be emphasized, however, that he does have the
right to submit any additional evidence and/or argument on the
matter or matters the Board has remanded to the RO. Kutscherousky
v. West, 12 Vet. App. 369, 372-373 (1999).

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

6 -



